Citation Nr: 1226770	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of MALT lymphoma from September 1, 2008.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to December 1974.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of MALT lymphoma, effective November 29, 2007, and rated 100 percent prior to September 1, 2008 and 0 percent from that date.  

This case was remanded by the Board in June 2011 for further development.  In a March 2012 rating decision, the RO increased the rating for residuals of MALT lymphoma from September 1, 2008 to 20 percent.


FINDINGS OF FACT

1. From September 1, 2008 the Veteran's residuals of residuals of MALT lymphoma (non-Hodgkin's lymphoma), status post laparotomy include a surgical scar and gastrointestinal complaints due to gastric ulcer; they do not produce internal hemorrhoids or hiatal hernia or symptoms equivalent to moderate postgastrectomy syndrome (such as characteristic mild circulatory symptoms after meals with diarrhea and weight loss).

2.  The Veteran's 10 inch laparotomy scar itches constantly.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for gastrointestinal residuals of MALT (non-Hodgkin's) lymphoma, status post laparotomy, is not warranted for any period of time from September 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308; 38 C.F.R. § 4.117, Diagnostic Code (Code) 7715 (2011).

2.  A separate 10 percent (but no higher) rating is warranted for the Veteran's laparotomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7803, 7804 (2001) 7801-7805 (2011); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits, and applies in the instant case.  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  A March 2012 supplemental statement of the case readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged that the notice now provided in this case is less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's identified pertinent treatment records have been secured.  He was afforded VA examinations in March 2010, July 2011, and February 2012.  Taken together, the examinations are adequate for rating purposes.  In particular, the February 2012 examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
With the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time, based on the facts found.  This is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.).  Postservice treatment records, including those on "Virtual VA" are part of the record considered (and were considered by the RO).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Residuals of MALT lymphoma

The Veteran's residuals of MALT lymphoma, a type of non-Hodgkin's lymphoma, are currently rated 20 percent disabling from September 1, 2008.  Diagnostic Code 7715 for non-Hodgkin's lymphoma requires that the disability be rated on residuals when the disease is inactive and the Veteran is not undergoing treatment.  

The evidence reveals that the Veteran's surgical and chemotherapy treatment for cancer concluded in approximately February 2008.  The evidence since that time, including a March 2010 VA hemic examination, reveals no recurrence of the malignant tumor.  See also March 2011 VA treatment record (as shown in Virtual VA) noting MALT in remission.

The RO has rated the Veteran's residuals under Diagnostic Code 7308 for mild postgastrectomy syndrome.

Private treatment records show that in June 2007 the Veteran underwent an exploratory laparotomy, a vigorous peritoneal lavage, a resection of a gastric ulcer, and a primary 2-layer closure of the gastrectomy.  The Veteran argues that his disability since September 1, 2008 consists of an itching, 7-inch scar and residuals of the stomach surgery, including the removal of a portion of his stomach.  A February 2010 gastroenterology consult noted hiatal hernia, internal hemorrhoids, and questionable GERD and prescribed proton pump inhibitor therapy, to likely be continued indefinitely.

A July 2011 VA examination found that the June 2007 surgery was due to the service-connected cancer, but did not address whether the Veteran had a symptomatic scar as a result of the surgery and did not clearly indicate whether there are gastrointestinal residuals from the surgery.

The first step in addressing the Veteran's claim for a higher initial rating is to determine what his residuals of MALT lymphoma include.  Based on the evidence of record, the Veteran's residuals of lymphoma include surgical scar and gastric ulcer with heaped-up mucosa.  The February 2012 examination noted that the Veteran had hypertrophic gastritis "due to disrupted physiology pursuant to the [surgical treatment for the stomach cancer]."  The February 2012 examiner found no relationship between the Veteran's gastric surgery/lymphoma and internal hemorrhoids and hiatal hernia, explaining that the latter were "independent conditions not known to be caused or aggravated by . . . gastric surgery."

The next higher, 40 percent rating, under Diagnostic Code 7308 provides for moderate postgastrectomy syndrome; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is for severe disability associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The evidence does not demonstrate the Veteran has circulatory symptoms after meals, or that he has diarrhea and weight loss that are due to residuals of MALT lymphoma.  In a March 2011 VA treatment record (as shown in Virtual VA), the Veteran was diagnosed with bladder cancer, specifically, a high grade papillary urothelial carcinoma.  He underwent cystoprostatectomy with ileal conduit in October 2011.  October 2011 treatment records noted that the Veteran had significant nausea related to chemotherapy treatment for his bladder cancer, and post-surgical records also show nausea which resolved.  The record contains no evidence of diarrhea and weight loss since September 1, 2008, that are due to residuals of MALT lymphoma.

March 2010 examination found no sign of anemia.  July 2011 examination found no weight change, no sign of anemia, no gastrointestinal symptoms.  The February 2012 examiner found no post-gastrectomy syndrome.

Given the absence of evidence since September 1, 2008, reflecting the presence of diarrhea or weight loss, or circulatory symptoms after meals, the preponderance of the evidence is against the claim for a higher initial rating for gastrointestinal residuals of MALT lymphoma.  The Veteran's residuals have been consistent since September 1, 2008; therefore, staged ratings during this period are not warranted.

Laparotomy Scar

Substantive changes to the rating criteria for the skin and specifically, scars were made during this appeal for claims received on or after October 23, 2008.  As the current claim was filed prior to October 23, 2008, these most recent changes to rating scars are not applicable to this appeal.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

Under the relevant criteria, Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008).

The Board finds that a separate 10 percent (but no higher) rating is warranted for the Veteran's surgical (laparotomy) abdominal scar.  Of note, on the most recent (February 2012) VA examination (see p. 5 of report) the examiner endorsed (by checking "yes") that the Veteran's scar was "painful and/or unstable, or the total area of all related scars is greater than 39 square centimeters."  The Board notes that the Veteran has reported that the scar "itches all of the time."  See August 12, 2009, written statement.  Accordingly, the Board finds that the Veteran is entitled to a 10 percent rating by analogy to the criteria for a tender scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  He is not entitled to a higher [than 10 percent] rating because, under the applicable criteria, a 10 percent rating is the maximum rating allowed for a single tender scar.  38 C.F.R. § 4.118, Code 7804 (2008).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms (and associated impairment) of the Veteran's MALT lymphoma residuals are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App.111 (2008).  

Furthermore, while the Veteran was noted on VA examination to be unemployed, he indicated that that was because there was no job available.  It is not alleged or suggested by the record, that his lymphoma residuals render him unemployable.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.   .


ORDER

A rating, in excess of 20 percent for gastrointestinal residuals of MALT (non-Hodgkin's) lymphoma, status post laparotomy, from September 1, 2008, is denied.

A separate 10 percent rating is granted for the Veteran's laparotomy scar, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


